 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRES C. HERNANDEZ,                               No. 2:20-cv-01006-TLN-JDP
12                       Plaintiff,
13           v.                                          ORDER
14    RICHARD WEISS,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 7, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1. The findings and recommendations filed June 7, 2021, are ADOPTED IN FULL;

 3          2. Defendant’s motion to dismiss (ECF No. 18) is GRANTED and Plaintiff’s state law

 4   malpractice claims are DISMISSED without leave to amend; and

 5          3. This action shall proceed only on plaintiff’s Eighth Amendment deliberate

 6   indifference claims.

 7   DATED: July 14, 2021

 8

 9

10
                                            Troy L. Nunley
11                                          United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
